Action by plaintiff, a contractor, for damages for breach by the defendant municipality of a sewer construction contract, (1) by reason of delay of the municipality in procuring necessary rights of way and, therefore, in furnishing a clear site for the construction work; (2) by reason of the municipality’s making changes in the line of the sewer and major alterations in the plan and scope of the work; and (3) by reason of the municipality’s failure and refusal to allow, in the final estimate, and to pay for, certain items of work actually performed and materials actually furnished by plaintiff in the construction of the sewer system. After a trial of the issues before an official referee, with the same force and effect as if before the court without a jury at Trial Term, a decision was filed, in favor of plaintiff, against the defendant, for the amount of damages awarded by said referee, upon each of the three alleged causes of action. Thereon judgment was duly entered. From that judgment defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.